997 So.2d 502 (2008)
STATE of Florida, Appellant,
v.
Douglas Edward ECKERMAN, Appellee.
No. 5D08-502.
District Court of Appeal of Florida, Fifth District.
December 24, 2008.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellant.
Michael J. Snure and William R. Ponall of Kirkconnell, Lindsey, Snure and Yates, P.A., Winter Park, for Appellee.
PER CURIAM.
The State appeals the lower court's order dismissing the charges of driving while license permanently revoked in violation of section 322.341, Florida Statutes (2006). We reverse with directions to reinstate the charges. Dep't of Highway Safety & Motor Vehicles v. Johnson, 980 So.2d 1118 (Fla. 5th DCA 2008).
REVERSED AND REMANDED.
PLEUS, ORFINGER and TORPY, JJ., concur.